Citation Nr: 1417342	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1991.  This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO denied service connection for a psychiatric disorder in a final decision issued in October 2006.

2. New evidence associated with the claims file since the October 2006 decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection, or raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1. The October 2006 rating decision, which denied service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) (2013).

2. New and material evidence has not been presented since the October 2006 RO decision; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to claims to reopen, VA must also notify a veteran of the evidence and information that is necessary to reopen the claim, and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In August 2008 and October 2010 letters, the Veteran was provided notice of the information and evidence needed to reopen his service connection claim, including notice of the definitions of the terms "new" and "material" evidence, the reason for the previous denial, and the type of information and evidence needed to establish disability ratings and establish an effective date.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187;  Dingess/ Hartman, 19 Vet. App. at 486; Kent, 20 Vet. App. at 1.  Although the October 2010 letter postdated the initial adjudication, the matter was subsequently readjudicated.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.

VA has obtained available VA and Social Security Administration (SSA) medical records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although a VA opinion was not obtained, none is required because new and material evidence to warrant the reopening the claim of entitlement to service connection has not been submitted.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Shade v. Shinseki, 24 Vet. App. 110, 116-18 (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Request to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Historically, an August 2005 rating decision denied the Veteran's claims of entitlement to service connection for schizophrenia and posttraumatic stress disorder.  The denials were confirmed and continued in an October 2006 rating decision.  The Veteran was notified of the October 2006 decision but did not appeal or submit new evidence within the appeal period.  38 U.S.C.A. § 7105(c).

The basis for the previous denial was that there was no probative evidence of a relationship between the diagnosed psychiatric disorder and service.  Evidence considered at the time of the prior decision included service and post-service medical records, including psychiatric treatment records dated from January 1998, service personnel records reflecting the Veteran's in-service work assignments, and histories from the Veteran of being evaluated by a mental health professional during Basic Training, being under stress during service, and being reassigned from his preferred work assignment due to the stress and mental health evaluation.   

Evidence associated with the record in conjunction with the claim to reopen includes "new" evidence in the form of statements and testimony from the Veteran, March 1987 service personnel records revealing that the Veteran was disqualified from the work assignment noted on his enlistment agreement, and VA and private treatment records revealing treatment for a psychiatric disorder from January 1997 forward.  The January 1997 inpatient records reveal the Veteran's negative history as to prior psychiatric treatment or symptoms, to include during service, and history of doing "very well" in service.  

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, the Board concludes that the evidence which was submitted since the October 2006 decision is not "material."  It fails to cure the defect presented by the previous decision, namely the lack of probative evidence that the psychiatric disorder is related to service.  The new evidence is cumulative of previously considered evidence, which already reflected treatment for schizophrenia and included statements from the Veteran reporting in-service mental health evaluation and attributing the psychiatric disorder to in-service stress.  Although the Veteran has provided additional details about why he believes the psychiatric disorder is related to service, to include because he believes he was poisoned during service, he has never alleged psychiatric symptoms during and since service or reported receiving an in-service psychiatric diagnosis.  Rather, he has consistently reported that the evaluation during service resulted in no psychiatric diagnosis and has indicated that he did not experience psychiatric symptoms until after discharge.  The record does not suggest that the Veteran is competent in these circumstances (i.e. where he does not allege in-service symptoms) to attribute his psychiatric disorder to service, to include to conclude that elevated triglycerides at discharge suggest past poisoning, and his histories are otherwise cumulative of the evidence previously considered.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

In sum, the evidence submitted since the last final denial does not raise a possibility of substantiating that the psychiatric disorder is related to service.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 

ORDER

New and material evidence not having been submitted, the appeal to reopen the claim for entitlement to service connection for a psychiatric disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


